Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 06, 2018

The Court of Appeals hereby passes the following order:

A19A0563. CIARA JOHNSON v. CHARLES WALDEN LANE.

      This case began in superior court as a petition for custody and legitimation. It
was transferred to juvenile court because there was a related case pending there, and
the juvenile court apparently entered a final judgment in May 2016. Defendant Ciara
Johnson subsequently filed a motion to set aside, contending that she had not received
notice of the final judgment and asking the superior court to re-enter the judgment
pursuant to OCGA § 9-11-60 (g). The superior court denied the motion on the
ground that it was the juvenile court – not the superior court – that issued the order
in question. Johnson then filed this appeal. The superior court’s order, however, is
not directly appealable.
      The denial of a motion for re-entry under OCGA § 9-11-60 (g) is generally
subject to direct appeal. See Crawford v. Kroger Co., 183 Ga. App. 836 (1) (360
SE2d 274) (1987). A legitimation action is a domestic relations case, however, and
an appeal in a domestic relations case must be initiated by filing an application for
discretionary review. See OCGA § 5-6-35 (a) (2), (b); Cloud v. Norwood, 321 Ga.
App. 218, 218 (739 SE2d 93) (2013); Brown v. Williams, 174 Ga. App. 604, 604 (332
SE2d 48) (1985). “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Johnson’s failure to follow the discretionary review procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Cloud, 321 Ga. App.
at 218; Floyd, 199 Ga. App. at 332 (1).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/06/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.